ACCEPTED
                                                                                              05-14-01186-CR
                                                                                   FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                          6/1/2015 1:09:47 PM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                     IN THE COURT OF APPEALS FOR THE
                    FIFTH DISTRICT OF TEXAS AT DALLAS
                                                                             FILED IN
                                                                      5th COURT OF APPEALS
KEVIN ALLEN FOSTER,                        §                              DALLAS, TEXAS
    APPELLANT                              §                          6/1/2015 1:09:47 PM
                                           §             No.   05-14-01186-CR
                                                                            LISA MATZ
v.                                         §                                  Clerk
                                           §
THE STATE OF TEXAS,                        §
    APPELLEE                               §

             STATE’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

      COMES NOW, the State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d), its first motion for an extension of time

to file the State’s brief. In support of this motion, the State would show the

following:

                                           I.

      The Court below is the 416th Judicial District Court of Collin County,

Texas. The case is styled State of Texas v. Keven Allen Foster, cause number 366-

80380-2014.

                                           II.

      Appellee was convicted by a jury of continuous sexual abuse of a child and

sentenced by the trial court to fifty years in prison.




                                                                                         1
                                        III.

      The State’s brief was due on May 24, 2015. The State has not previously

requested an extension of time. The case is not yet set for submission.

                                        IV.

      The State is requesting this extension so that it might adequately address the

issues at hand. The extension is not requested for the purpose of an improper delay.

                                         V.

      The State alleges good cause exists for the extension. The undersigned has

filed one brief and two oral arguments before this Court in the past month.

Additionally, undersigned was out of town for the Memorial Day holiday. The

State’s brief is filed contemporaneous with this motion.



      WHEREFORE, premises considered, the State respectfully requests that the

Court grant the State’s motion to extend the time to file its brief for eight days,

until June 1, 2015.



                                       Respectfully submitted,

                                       GREG WILLIS
                                       Criminal District Attorney
                                       Collin County, Texas

                                       JOHN R. ROLATER, JR.
                                       Assistant Criminal District Attorney
                                                                                   2
                                      Chief of the Appellate Division

                                      /s/ Andrea L. Westerfeld
                                      ANDREA L. WESTERFELD
                                      Assistant Criminal District Attorney
                                      2100 Bloomdale Rd., Ste. 200
                                      McKinney, Texas 75071
                                      State Bar No. 24042143
                                      (972) 548-4323
                                      FAX (214) 491-4860
                                      awesterfeld@co.collin.tx.us


                        CERTIFICATE OF SERVICE

      A true copy of the State’s First Motion for Extension of Time to File State’s

Brief has been electronically served on counsel for Appellant, Debbie Lopez-Carr,

and a courtesy copy emailed to ourgoodlawyer@gmail.com, on this, the 1st day of

June, 2015.


                                            /s/ Andrea L. Westerfeld
                                            Andrea L. Westerfeld




                                                                                 3